Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 05/10/2017.
This action is in response to amendments and/or remarks filed on 10/14/2020. In the current amendments, claims 1, 5-7, 9, 12-16, 19 and 20 have been amended, and claim 8 has been cancelled. Claims 1-7 and 9-20 are pending and have been examined.
In view of Applicant’s amendments and/or remarks, the rejections under 35 U.S.C. §112(b) to claims 1-20 made in the previous Office Action have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because fonts are too small and/or fonts are not clear/visible and/or lines are not clearly visible in figs 10-11. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

Claim Objections
Claim 9 is objected to because of the following informalities: “8” should read “1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation "the set of events” in line 9. In addition, Claims 19 and 20 recite the limitation "the set of events” in line 12. There is insufficient antecedent basis for this limitation in the claims.
Claim 5 recites the limitation "the set of event medical data” in line 2. There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 5, 19 and 20 each recite limitations that raise issues of indefiniteness as set forth below, and dependent claims 2-4, 6-7 and 9-18 are rejected at least based on their direct and/or indirect dependency from independent claim 1. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 9-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (An Infinite Mixture Model for Coreference Resolution in Clinical Notes) in view of Dong (Question Answering over Freebase with Multi-Column Convolutional Neural Networks), further in view of Houghton (US 2010/0293195 A1).

Regarding claim 1, 
Liu teaches
A computer-implemented method for entity model establishment using an infinite mixture topic modeling (IMTM) technique …, the method comprising ([fig 1]; [sec Methods] “To solve the problems of LDA as a coreference resolution method, we adapted Hierarchical Dirichlet Process (HDP) [25] into our framework. Proposed as a topic modeling method as LDA, HDP can be regarded as an extension of LDA which replaces the finite topic multinomial distribution in LDA to an infinite mixture model: Dirichlet Process (DP) [26].”; “topic modeling method” and “infinite mixture model” read on “infinite mixture topic modeling (IMTM) technique”.):

detecting a set of medical event data which corresponds to a set of medical events ([figs 1-3]; [sec Introduction] “For example, in the sentence of “He is minimally responsive today which appears to be near his baseline and does not have any specific complaints”… In another example, the phrase “his anticoagulation” might be mentioned as “anticoagulation therapy” later in a discourse”; [sec Methods] “For example, in clinical notes, a patient may have problem A and problem B … For example, for the mention “total abdominal hysterectomy”, the UMLS dictionary lookup algorithm in cTAKES will return three terms, which are “total abdominal hysterectomy” (C0404079), “abdominal hysterectomy” (C0404077) and “hysterectomy” (C0020699). In this example, “C0404079” is returned. … Once a mention dependency tree is obtained, the root node of mention subtree is used as the head token of the mention. For example, in a mention “a CT scan on the chest”, from the dependency tree we will choose the token “scan” as the head token because it is the root. Similarly, in another example of “her CT scan”, the token “scan” is chosen as the head token as well.”; Each problem or symptom in clinical notes reads on “a set of medical events” (e.g., problems on chest and abdomen). In addition, each medical observation/measurement in clinical notes reads on “a set of medical event data” (e.g., “CT scan” and “minimally responsive”). Furthermore, figs 1 and 3 read on “detecting”.); 

analyzing, using the IMTM technique, the set of medical event data which corresponds to the set of medical events ([figs 1-3]; [sec Methods] “A sample illustration of CRP in clinical note is shown in Figure 2. The first entity refers to the patient in the clinical note, and the second entity refers to the clinician who wrote the note. Each entity is regarded as a table in CRP, while each document is a restaurant which consists of an infinite number of tables, namely entities. Each mention is regarded as a customer who will find a table to sit in the restaurant. … In contrast, in our discourse generative model, the probabilities are calculated from the extracted feature vector of each mention and each entity candidates. This discourse generative mode is thus an infinite mixture model.”; Modeling based on fig 2 and feature extraction based on fig 3 read on “analyzing, using the IMTM technique, the set of medical event data”.); 

determining, based on analyzing the set of medical event data using the IMTM technique, a set of entity models for the set of medical events ([figs 1-3]; [table 3]; [sec Methods] “In contrast, in our discourse generative model, the probabilities are calculated from the extracted feature vector of each mention and each entity candidates. This discourse generative mode is thus an infinite mixture model. … Typically, the personal entities in clinical notes are limited among the following categories: the patient, the author who is likely to be a clinician, other attending physicians and patient’s family [21]. … After we have iterated all the mentions in a document, the sampling step is done. As a result, for each mention we obtain an entity index. The generative process of our CRP is quite similar to the conventional infinite mixture model, except that the entity assignment probability is replaced from proportional to the element count of each cluster to proportional to mention similarity.”; “entity assignment” reads on “determining, based on analyzing the set of medical event data using the IMTM technique, a set of entity models”.);

analyzing, using a … entity pair refining technique, the set of entity models for the set of events based on a set of … factors ([figs 1-3]; [table 3]; [sec Methods] “In contrast, in our discourse generative model, the probabilities are calculated from the extracted feature vector of each mention and each entity candidates. This discourse generative mode is thus an infinite mixture model. … Typically, the personal entities in clinical notes are limited among the following categories: the patient, the author who is likely to be a clinician, other attending physicians and patient’s family [21]. … In addition, descriptive mention phrases like “a 60 years old male” or “the female” are likely to refer the patient as well. So the mentions with token “patient”, “pt”, “male” or “female” are assigned to the patient entities as well. … After we have iterated all the mentions in a document, the sampling step is done. As a result, for each mention we obtain an entity index. The generative process of our CRP is quite similar to the conventional infinite mixture model, except that the entity assignment probability is replaced from proportional to the element count of each cluster to proportional to mention similarity.”; “entity assignment” reads on “determining, based on analyzing the set of medical event data using the IMTM technique, a set of entity models”. In addition, “the entity assignment probability is … proportional to mention similarity” reads on “analyzing … the set of entity models for the set of events”. Furthermore, for example, ““a 60 years old male” or “the female”” and ““patient”, “pt”, “male” or “female”” read on “entity pair”.); and

establishing, based on the set of entity models for the set of medical events, a [set] of the set of entity models for the set of medical events based on the analysis of the set of entity models ([figs 1-3]; [table 3]; [sec Methods] “In contrast, in our discourse generative model, the probabilities are calculated from the extracted feature vector of each mention and each entity candidates. This discourse generative mode is thus an infinite mixture model. … Typically, the personal entities in clinical notes are limited among the following categories: the patient, the author who is likely to be a clinician, other attending physicians and patient’s family [21]. … A positive threshold of similarity score will then be effective to filter out mentions with an all-zero similarity scores and our algorithm will assign a new entity index to it. In this manner new entities are generated. After we have iterated all the mentions in a document, the sampling step is done. As a result, for each mention we obtain an entity index. The generative process of our CRP is quite similar to the conventional infinite mixture model, except that the entity assignment probability is replaced from proportional to the element count of each cluster to proportional to mention similarity.”; “assign a new entity index” and “new entities are generated” read on “establishing, based on the set of entity models for the set of medical events, a [set] of the set of entity models”. In addition, “the entity assignment probability is … proportional to mention similarity” reads on “analysis of the set of entity models”.),
wherein at least one subset comprises a … entity model and is established by selecting the at least one subset based on a confidence value of a subset of the set of medical events [figs 1-3]; [table 3]; [sec Methods] “A similarity score f(mi, mj) is calculated between pair-wise mentions. The weights of the features can be arbitrarily set according to the importance of each feature. Some of the mention properties have to be matched for any coreferent mentions, such as mention number and mention type. … The similarity function of two mentions is defined as: 
    PNG
    media_image1.png
    120
    708
    media_image1.png
    Greyscale
, where mi and mj refer to any two mentions. … Once a mention dependency tree is obtained, the root node of mention subtree is used as the head token of the mention. For example, in a mention “a CT scan on the chest”, from the dependency tree we will choose the token “scan” as the head token because it is the root. Similarly, in another example of “her CT scan”, the token “scan” is chosen as the head token as well. … After the similarity scores are calculated among all the antecedents, the definite sampling algorithm, which uses maximum likelihood estimation (MLE) to estimate the optimal entity, is shown in Table 3. Here we use the mention similarity defined before as the likelihood.”; “similarity score” based on 
    PNG
    media_image1.png
    120
    708
    media_image1.png
    Greyscale
 reads on “confidence value” since the similarity score indicates confidence values of medical events based on mentions about the medical events to estimate the optimal entity. In addition, each event which is related to images reads on “image medical events” (e.g., CT scan).).

However, Liu does not teach explicitly
A computer-implemented method for entity model establishment using an infinite mixture topic modeling (IMTM) technique with a neural network;
analyzing, using a neural entity pair refining technique, the set of entity models for the set of events based on a set of convolution factors; and
subset of the set of entity models for the set of medical events based on the analysis of the set of entity models, wherein at least one subset comprises a single entity model.
(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

Dong teaches 
A computer-implemented method for entity model establishment using an infinite mixture topic modeling (IMTM) technique with a neural network ([fig 1]; [sec 1] “In this paper, we introduce the multi-column convolutional neural networks (MCCNNs) to automatically analyze questions from multiple aspects. Specifically, the model shares the same word embeddings to represent question words. MCCNNs use different column networks to extract answer types, relations, and context information from the input questions. The entities and relations in the knowledge base (namely FREEBASE in our experiments) are also represented as low-dimensional vectors.”; [sec 4] “The first step is to retrieve candidate answers from FREEBASE for a question. Questions should contain an identified entity that can be linked to the knowledge base. We use the Freebase Search API (Bollacker et al., 2008) to query named entities in a question. … Eq (2) … Answer Path The answer path is the set of relations between the answer node and the entity asked in question. As shown in Figure 1, the 2-hops path between the entity Avatar and the correct answer is (film.film.release_date_s, film.film_regional_release_date.release_date). … Answer Context The 1-hop entities and relations connected to the answer path are regarded as the answer context.”; Fig 1 with multi-column convolutional neural networks (MCCNNs) for the entities in the knowledge base reads on “A computer-implemented method for entity model establishment using an … modeling … technique with a neural network”. Note that Liu teaches “infinite mixture topic modeling (IMTM) technique”.);

analyzing, using a neural entity pair refining technique, the set of entity models for the set of events based on a set of convolution factors ([fig 1]; [sec 1] and [sec 4] as cited above; Fig 1 with multi-column convolutional neural networks (MCCNNs) for the entities in the knowledge base reads on “analyzing, using a neural entity pair refining technique, the set of entity models”. In addition, “convolutional layer” based on Eq (2) reads on “convolution factors”.); and 

establishing, based on the set of entity models for the set of medical events, a subset of the set of entity models for the set of medical events based on the analysis of the set of entity models ([fig 1]; [sec 1] “The entities and relations in the knowledge base (namely FREEBASE in our experiments) are also represented as low-dimensional vectors.”; [sec 4] “Answer Path The answer path is the set of relations between the answer node and the entity asked in question. As shown in Figure 1, the 2-hops path between the entity Avatar and the correct answer is (film.film.release_date_s, film.film_regional_release_date.release_date). … Answer Context The 1-hop entities and relations connected to the answer path are regarded as the answer context.”; “Answer Path” and “Answer Context” with fig 1 read on “establishing … a subset of the set of entity models” since “Answer Path” and “Answer Context” choose the subset of the set of entity models.).

Liu and Dong are all in the same field of endeavor of processing input signal with the entity resolution system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong, secs 1 and 4).

In the alternative, Liu can also be interpreted to teach this limitation:
establishing, based on the set of entity models for the set of medical events, a subset of the set of entity models for the set of medical events based on the analysis of the set of entity models ([figs 1-3]; [table 3]; [sec Methods] “In contrast, in our discourse generative model, the probabilities are calculated from the extracted feature vector of each mention and each entity candidates. This discourse generative mode is thus an infinite mixture model. … Typically, the personal entities in clinical notes are limited among the following categories: the patient, the author who is likely to be a clinician, other attending physicians and patient’s family [21]. … A positive threshold of similarity score will then be effective to filter out mentions with an all-zero similarity scores and our algorithm will assign a new entity index to it. In this manner new entities are generated. After we have iterated all the mentions in a document, the sampling step is done. As a result, for each mention we obtain an entity index. The generative process of our CRP is quite similar to the conventional infinite mixture model, except that the entity assignment probability is replaced from proportional to the element count of each cluster to proportional to mention similarity.”; “assign a new entity index” and “new entities are generated” read on “establishing, based on the set of entity models for the set of medical events, a subset of the set of entity models” since “a subset of the set of entity models” may be the same as “the set of entity models”. Please refer to the definition of a subset in Wikipedia (https://en.wikipedia.org/wiki/Subset). In addition, “the entity assignment probability is … proportional to mention similarity” reads on “analysis of the set of entity models”.).


at least one subset comprises a single entity model.

Houghton teaches
at least one subset comprises a single entity model ([figs 3-6]; [pars 30-84]; “#613 of fig 6A and 6B reads on “a single entity model” since one chain is produced.).

Liu, Dong and Houghton are all in the same field of endeavor of processing input signal with the entity resolution system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Liu and Dong with the single entity model of Houghton. Doing so would lead to resolving entity conflicts by comparing and matching the candidate entity with other entities (Houghton, pars 30-84).

In the alternative, Liu can also be interpreted to teach this limitation:
at least one subset comprises a single entity model ([figs 1-3]; [table 3]; [sec Methods] “In contrast, in our discourse generative model, the probabilities are calculated from the extracted feature vector of each mention and each entity candidates. … A positive threshold of similarity score will then be effective to filter out mentions with an all-zero similarity scores and our algorithm will assign a new entity index to it. In this manner new entities are generated. After we have iterated all the mentions in a document, the sampling step is done. As a result, for each mention we obtain an entity index. The generative process of our CRP is quite similar to the conventional infinite mixture model, except that the entity assignment probability is replaced from proportional to the element count of each cluster to proportional to mention similarity.”; A first newly-generated entity reads on “a single entity model”.).

Regarding claim 2, 
Liu, Dong and Houghton teach claim 1.

Liu further teaches 
configuring the set of entity models to include a set of entity chains ([fig 2]; [sec Methods] “After the entity indices are obtained, the mentions are chained according to entity indices for the evaluation. … Accordingly, it is also safe to assume that most of the single third person pronouns, for example, “he”, “she”, “his” and “her”, refer to the patient [21], and we use this rule to directly assign the entity of patients to single third-person pronoun mentions in person category. In addition, descriptive mention phrases like “a 60 years old male” or “the female” are likely to refer the patient as well.”; [sec Discussion] “For example: the “follow-up echo” can refer to “another echocardiogram”. In this case even if we can detect that “echo” is an abbreviation, it remains challenging to decide if it should refer to “echocardiogram”. Usually, the word “another” may indicate that mention has not been mentioned before however in this example it has. For these reasons, the first chain is hard to be linked.”; The mentions which refer to an identical entity (e.g., in fig 2) read on “a set of entity chains”.).

Houghton further teaches 
configuring the subset of the set of entity models to include a subset of the set of entity chains ([figs 3-6]; [pars 30-84]; figs 6A and 6B read on “a subset of the set of entity chains” since 6B is a subset of 6A.).

Liu, Dong and Houghton are all in the same field of endeavor of processing input signal with the entity resolution system and are analogous. Therefore, it would have been obvious to Houghton, pars 30-84).

Regarding claim 3, 
Liu, Dong and Houghton teach claim 1.

Liu further teaches 
configuring the set of entity models to include a set of identical entity chains ([fig 2]; [sec Methods] “After the entity indices are obtained, the mentions are chained according to entity indices for the evaluation. … Accordingly, it is also safe to assume that most of the single third person pronouns, for example, “he”, “she”, “his” and “her”, refer to the patient [21], and we use this rule to directly assign the entity of patients to single third-person pronoun mentions in person category. In addition, descriptive mention phrases like “a 60 years old male” or “the female” are likely to refer the patient as well.”; [sec Discussion] “For example: the “follow-up echo” can refer to “another echocardiogram”. In this case even if we can detect that “echo” is an abbreviation, it remains challenging to decide if it should refer to “echocardiogram”. Usually, the word “another” may indicate that mention has not been mentioned before however in this example it has. For these reasons, the first chain is hard to be linked.”; The mentions which refer to a similar/same meaning (e.g., in fig 2) read on “a set of identical entity chains”.).

Houghton further teaches
configuring the subset of the set of entity models to include a subset of the set of identical entity chains ([figs 3-6]; [pars 30-84]; figs 6A and 6B read on “a subset of the set of … entity chains” since 6B is a subset of 6A. Note that Liu teaches “a set of identical entity chains”.).

Liu, Dong and Houghton are all in the same field of endeavor of processing input signal with the entity resolution system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Liu, Dong and Houghton with the subset of the set of entity chains of Houghton. Doing so would lead to resolving entity conflicts by comparing and matching the candidate entity with other entities (Houghton, pars 30-84).

Regarding claim 4, 
Liu, Dong and Houghton teach claim 1.

Liu further teaches 
configuring the set of entity models to indicate at least one coreference resolution ([figs 1-2]; [sec Methods] “Our proposed coreference resolution system consists of several components and the pipeline is illustrated in Figure 1. The first component is the file preprocessor. It first reads both the free text of clinical records and corresponding annotated mentions, then extract lexical features, syntactic features and concept features of each mention. After we have the annotated mentions with features, we can then use definite sampling methods to infer entity indices of mentions. This can be achieved by Bayesian mixture models. After the entity indices are obtained, the mentions are chained according to entity indices for the evaluation. … There are two common types of output format for the entity clusters widely used by the evaluation program of coreference resolution metrics: by chains and by pairs.”). 


configuring the subset of the set of entity models to include a single entity model ([figs 3-6]; [pars 30-84]; “#613 of fig 6A and 6B reads on “a single entity model” since one chain is produced.).

Liu, Dong and Houghton are all in the same field of endeavor of processing input signal with the entity resolution system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Liu, Dong and Houghton with the single entity model of Houghton. Doing so would lead to resolving entity conflicts by comparing and matching the candidate entity with other entities (Houghton, pars 30-84).

Regarding claim 5, 
Liu, Dong and Houghton teach claim 1.

Liu further teaches 
ingesting, using the IMTM technique, the set of event medical data which corresponds to the set of medical events ([figs 1-3]; [sec Methods] “A sample illustration of CRP in clinical note is shown in Figure 2. The first entity refers to the patient in the clinical note, and the second entity refers to the clinician who wrote the note. Each entity is regarded as a table in CRP, while each document is a restaurant which consists of an infinite number of tables, namely entities. Each mention is regarded as a customer who will find a table to sit in the restaurant. … In contrast, in our discourse generative model, the probabilities are calculated from the extracted feature vector of each mention and each entity candidates. This discourse generative mode is thus an infinite mixture model.”; Modeling based on fig 2 and feature extraction based on fig 3 read on “ingesting, using the IMTM technique, the set of event medical data”. Liu teaches “the set of event medical data which corresponds to the set of medical events”.); and 

processing, using the IMTM technique, a certain group of mention elements of the set of medical event data, wherein a respective mention element of the certain group of mention elements correlates to one or more distinct entity elements ([figs 1-3]; [sec Methods] “A sample illustration of CRP in clinical note is shown in Figure 2. The first entity refers to the patient in the clinical note, and the second entity refers to the clinician who wrote the note. Each entity is regarded as a table in CRP, while each document is a restaurant which consists of an infinite number of tables, namely entities. Each mention is regarded as a customer who will find a table to sit in the restaurant. … In contrast, in our discourse generative model, the probabilities are calculated from the extracted feature vector of each mention and each entity candidates. This discourse generative mode is thus an infinite mixture model. A similarity score f(mi, mj) is calculated between pair-wise mentions. The weights of the features can be arbitrarily set according to the importance of each feature. Some of the mention properties have to be matched for any coreferent mentions, such as mention number and mention type.”; Modeling based on fig 2 and feature extraction based on fig 3 read on “processing, using the IMTM technique, a certain group of mention elements”. In addition, fig 2 reads on “a respective mention element of the certain group of mention elements correlates to one or more distinct entity elements”.).

Regarding claim 6, 
Liu, Dong and Houghton teach claim 1.

Liu further teaches 
[figs 1-3]; [table 3]; [sec Methods] “A similarity score f(mi, mj) is calculated between pair-wise mentions. The weights of the features can be arbitrarily set according to the importance of each feature. … After we have iterated all the mentions in a document, the sampling step is done. As a result, for each mention we obtain an entity index. The generative process of our CRP is quite similar to the conventional infinite mixture model, except that the entity assignment probability is replaced from proportional to the element count of each cluster to proportional to mention similarity.”; [sec Discussion] “Our proposed infinite mixture model with mention clustering method can achieve good results in clinical domain while only uses a limited number of features.”).

Regarding claim 9, 
Liu, Dong and Houghton teach claim 1.

Liu further teaches 
extracting, using a natural language processing technique, a set of features, wherein the set of features is both indicated by the set of entity models and derived from the set of medical event data ([figs 1-3]; [sec Methods] “Our proposed coreference resolution system consists of several components and the pipeline is illustrated in Figure 1. The first component is the file preprocessor. It first reads both the free text of clinical records and corresponding annotated mentions, then extract lexical features, syntactic features and concept features of each mention.”; [sec Experimental Setup and Results] “Our proposed system is implemented using Apache cTAKES [30], which is a natural language processing system specifically designed for the extraction of information in clinical documents.”; “extract lexical features, syntactic features and concept features of each mention” and “extraction of information in clinical documents” read on “the set of features is both indicated by the set of entity models and derived from the set of medical event data” because each mention in clinical documents contains entity models and medical event data.).

Regarding claim 10, 
Liu, Dong and Houghton teach claim 9.

Liu further teaches 
configuring the set of features to include a set of contextual elements ([fig 1]; [table 2, “Definition”]; [sec Methods] “It first reads both the free text of clinical records and corresponding annotated mentions, then extract lexical features, syntactic features and concept features of each mention … Several features are extracted for each mention before the calculation of pair-wise mention similarities. The features are: singular/plural of the head token; part-of-speech (POS) tag of the head token; token position of the first token of the mention; gender (male/female/neutral); if the mention is related to a person (true/false); if contains new entity indicators (“further”, “another”) and the Concept Unique Identifier (CUI) of the most specific concept within the mention.”; Any relationship within/between mentions with respect to features read on “contextual elements”.).

Regarding claim 17, 
Liu, Dong and Houghton teach claim 1.

	Liu further teaches 
executing, in a dynamic fashion to streamline entity model establishment ([figs 1-3]; [table 3]; [sec Methods] “Our proposed coreference resolution system consists of several components and the pipeline is illustrated in Figure 1. … The generative process of our CRP is quite similar to the conventional infinite mixture model, except that the entity assignment probability is replaced from proportional to the element count of each cluster to proportional to mention similarity.”; [sec Abstract] “Most of the clinical coreference resolution systems are based on either supervised machine learning or rule-based methods. The need for manually annotated corpus hampers the use of such system in large scale. … This promising results and the unsupervised nature make it possible to apply the system in big-data clinical setting.”; figs 1-3 and “unsupervised nature” read on “in a dynamic fashion to streamline entity model establishment”.), each of: 

the detecting ([figs 1-3]; [sec Methods] “The first component is the file preprocessor. It first reads both the free text of clinical records and corresponding annotated mentions, then extract lexical features, syntactic features and concept features of each mention. After we have the annotated mentions with features, we can then use definite sampling methods to infer entity indices of mentions. This can be achieved by Bayesian mixture models. After the entity indices are obtained, the mentions are chained according to entity indices for the evaluation.”), 

the analyzing ([figs 1-3]; [sec Methods] “A sample illustration of CRP in clinical note is shown in Figure 2. … In contrast, in our discourse generative model, the probabilities are calculated from the extracted feature vector of each mention and each entity candidates. This discourse generative mode is thus an infinite mixture model.”; Modeling and feature extraction read on “analyzing”.), 

the determining ([figs 1-3]; [table 3]; [sec Methods] “The generative process of our CRP is quite similar to the conventional infinite mixture model, except that the entity assignment probability is replaced from proportional to the element count of each cluster to proportional to mention similarity.”; “entity assignment” reads on “determining”); and

Dong further teaches 
the establishing ([fig 1]; [sec 1] “The entities and relations in the knowledge base (namely FREEBASE in our experiments) are also represented as low-dimensional vectors.”; [sec 4] “Answer Path The answer path is the set of relations between the answer node and the entity asked in question. As shown in Figure 1, the 2-hops path between the entity Avatar and the correct answer is (film.film.release_date_s, film.film_regional_release_date.release_date). … Answer Context The 1-hop entities and relations connected to the answer path are regarded as the answer context.”; “Answer Path” and “Answer Context” with fig 1 read on “establishing” since “Answer Path” and “Answer Context” choose the subset of the set of entity models.).

Liu, Dong and Houghton are all in the same field of endeavor of processing input signal with the entity resolution system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Liu, Dong and Houghton with the neural entity pair refining of Dong. Doing so would lead to automatically analyze questions from multiple aspects to ascertain answers (Dong, secs 1 and 4).

In the alternative, Liu can also be interpreted to teach this limitation
Liu further teaches
the establishing ([figs 1-3]; [table 3]; [sec Methods] “A positive threshold of similarity score will then be effective to filter out mentions with an all-zero similarity scores and our algorithm will assign a new entity index to it. In this manner new entities are generated. After we have iterated all the mentions in a document, the sampling step is done. As a result, for each mention we obtain an entity index. The generative process of our CRP is quite similar to the conventional infinite mixture model, except that the entity assignment probability is replaced from proportional to the element count of each cluster to proportional to mention similarity.”; “assign a new entity index” and “new entities are generated” read on “establishing”.).

Regarding claim 18, 
Liu, Dong and Houghton teach claim 1.

	Liu further teaches 
executing, in an automated fashion without user intervention ([figs 1-3]; [table 3]; [sec Methods] “Our proposed coreference resolution system consists of several components and the pipeline is illustrated in Figure 1. … The generative process of our CRP is quite similar to the conventional infinite mixture model, except that the entity assignment probability is replaced from proportional to the element count of each cluster to proportional to mention similarity.”; [sec Abstract] “Most of the clinical coreference resolution systems are based on either supervised machine learning or rule-based methods. The need for manually annotated corpus hampers the use of such system in large scale. … This promising results and the unsupervised nature make it possible to apply the system in big-data clinical setting.”; figs 1-3 and “unsupervised nature” read on “in an automated fashion without user intervention”.), each of:

the detecting ([figs 1-3]; [sec Methods] “The first component is the file preprocessor. It first reads both the free text of clinical records and corresponding annotated mentions, then extract lexical features, syntactic features and concept features of each mention. After we have the annotated mentions with features, we can then use definite sampling methods to infer entity indices of mentions. This can be achieved by Bayesian mixture models. After the entity indices are obtained, the mentions are chained according to entity indices for the evaluation.”), 

the analyzing ([figs 1-3]; [sec Methods] “A sample illustration of CRP in clinical note is shown in Figure 2. … In contrast, in our discourse generative model, the probabilities are calculated from the extracted feature vector of each mention and each entity candidates. This discourse generative mode is thus an infinite mixture model.”; Modeling and feature extraction read on “analyzing”.), 

the determining ([figs 1-3]; [table 3]; [sec Methods] “The generative process of our CRP is quite similar to the conventional infinite mixture model, except that the entity assignment probability is replaced from proportional to the element count of each cluster to proportional to mention similarity.”; “entity assignment” reads on “determining”);

Dong further teaches 
the establishing ([fig 1]; [sec 1] “The entities and relations in the knowledge base (namely FREEBASE in our experiments) are also represented as low-dimensional vectors.”; [sec 4] “Answer Path The answer path is the set of relations between the answer node and the entity asked in question. As shown in Figure 1, the 2-hops path between the entity Avatar and the correct answer is (film.film.release_date_s, film.film_regional_release_date.release_date). … Answer Context The 1-hop entities and relations connected to the answer path are regarded as the answer context.”; “Answer Path” and “Answer Context” with fig 1 read on “establishing” since “Answer Path” and “Answer Context” choose the subset of the set of entity models.).

Liu, Dong and Houghton are all in the same field of endeavor of processing input signal with the entity resolution system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Liu, Dong and Houghton with the neural entity pair refining of Dong. Doing so would lead to automatically analyze questions from multiple aspects to ascertain answers (Dong, secs 1 and 4).

In the alternative, Liu can also be interpreted to teach this limitation
Liu further teaches 
the establishing ([figs 1-3]; [table 3]; [sec Methods] “A positive threshold of similarity score will then be effective to filter out mentions with an all-zero similarity scores and our algorithm will assign a new entity index to it. In this manner new entities are generated. After we have iterated all the mentions in a document, the sampling step is done. As a result, for each mention we obtain an entity index. The generative process of our CRP is quite similar to the conventional infinite mixture model, except that the entity assignment probability is replaced from proportional to the element count of each cluster to proportional to mention similarity.”; “assign a new entity index” and “new entities are generated” read on “establishing”.).

Regarding claim 19,
Claim 19 is a system claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Houghton teaches processor and memory ([pars 87-90]).

Regarding claim 20,
[pars 87-90]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (An Infinite Mixture Model for Coreference Resolution in Clinical Notes) in view of Dong (Question Answering over Freebase with Multi-Column Convolutional Neural Networks), further in view of Houghton (US 2010/0293195 A1), further in view of Heinrich (Parameter estimation for text analysis).

Regarding claim 7, 
Liu, Dong and Houghton teach claim 1.

Liu further teaches 
deriving, using a … sampling technique with respect to the set of medical event data, a set of IMTM parameters for utilization by the IMTM technique ([figs 1-3]; [table 2, “Values”] [sec Methods] “Rather than using Gibbs sampling method to decide which of the antecedent mentions the current mention should corefer, we employ a definite sampling method for our CRP, derived from a similarity function to estimate how likely two mentions belongs to the same entity. The return value of similarity function is called similarity score. … In practice, the β is set as 0.5 and T is set to be one tenth of the total number of mentions in the document to make the exponential function decrease by a reasonable rate.”; [sec Experimental Setup and Results] “In practice, we set the mention clustering threshold to be 1.1, this optimizes our result in the way that either CUI matched concepts or string matched mentions can be clustered and the distance threshold is 0.1 for the token distance feature.”).

However, Liu, Dong and Houghton do not teach 
a Gibbs sampling technique.

Heinrich teaches
deriving, using a Gibbs sampling technique with respect to the set of medical event data, a set of IMTM parameters for utilization by the IMTM technique ([fig 9]; [sec 5] “The intuition behind LSA is to find the latent structure of “topics” or “concepts” in a text corpus, which captures the meaning of the text that is imagined to be obscured by “word choice” noise. … To obtain the resulting model parameters from a Gibbs sampler, several approaches exist.”; Note that Liu, Dong and Houghton teach “IMTM parameters for utilization by the IMTM technique”.).

Liu, Dong, Houghton and Heinrich are all in the same field of endeavor of processing input signal with the text analysis and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Liu, Dong and Houghton with the Gibbs sampling of Heinrich. Doing so would lead to yielding relatively simple algorithms for approximate inference in high-dimensional models such as LDA (Heinrich, sec 5).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (An Infinite Mixture Model for Coreference Resolution in Clinical Notes) in view of in view of Dong (Question Answering over Freebase with Multi-Column Convolutional Neural Networks), further Houghton (US 2010/0293195 A1), further in view of Collobert et al. (Natural Language Processing (Almost) from Scratch).

Regarding claim 11, 
Liu, Dong and Houghton teach claim 9.

However, Liu, Dong and Houghton do not teach
analyzing a set of combinations of the set of features; and
computing, with respect to the set of combinations of the set of features, a set of convolution factors.

Collobert teaches 
analyzing a set of combinations of the set of features ([figs 1-3]; [sec 3] “One might want to provide features other than words if one suspects that these features are helpful for the task of interest. For example, for the NER task, one could provide a feature which says if a word is in a gazetteer or not. Another common practice is to introduce some basic pre-processing, such as word-stemming or dealing with upper and lower case. In this latter option, the word would be then represented by three discrete features: its lower case stemmed root, its lower case ending, and a capitalization feature. Generally speaking, we can consider a word as represented by K discrete features w ∈ D1 × ··· × DK, where Dk is the dictionary for the kth feature. We associate to each feature a lookup table LTWk(·), with parameters Wk ∈ Rdkwrd×|Dk| where dkwrd ∈ N is a user-specified vector size.”; see also [sec 1]; Fig 2 and “associate to each feature a lookup table” read on “analyzing a set of combinations of the set of features”.); and

[figs 1-3]; [table 5] “convolution size”; [sec 3] “One might want to provide features other than words if one suspects that these features are helpful for the task of interest. For example, for the NER task, one could provide a feature which says if a word is in a gazetteer or not. Another common practice is to introduce some basic pre-processing, such as word-stemming or dealing with upper and lower case. In this latter option, the word would be then represented by three discrete features: its lower case stemmed root, its lower case ending, and a capitalization feature. … A convolutional layer can be seen as a generalization of a window approach: given a sequence represented by columns in a matrix fθl−1 (in our lookup table matrix (1)), a matrix-vector operation as in (4) is applied to each window of successive windows in the sequence. Using previous notations, the tth output column of the tth layer can be computed as: 
    PNG
    media_image2.png
    53
    443
    media_image2.png
    Greyscale
, (6) where the weight matrix Wl is the same across all windows t in the sequence.”; [sec 5] “The parameters of the first linear layers (4) were shared in the window approach case (see Figure 5), and the first the convolution layer parameters (6) were shared in the sentence approach networks.”; see also [sec 1]; Fig 2 and “convolution layer parameters” read on “computing, with respect to the set of combinations of the set of features, a set of convolution factors”.).

Liu, Dong and Houghton and Collobert are all in the same field of endeavor of processing input signal with the entity resolution system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Liu, Dong and Houghton with the convolution parameter calculation with respect to features of Collobert. Doing so would lead to handling a number of NLP tasks with both speed and accuracy (Collobert, sec 8).

Regarding claim 12, 
Liu, Dong, Houghton and Collobert teach claim 11.

Dong further teaches 
resolving, based on the set of convolution factors, the subset of the set of entity models for the set of medical events ([fig 1]; [sec 1] “In this paper, we introduce the multi-column convolutional neural networks (MCCNNs) to automatically analyze questions from multiple aspects. Specifically, the model shares the same word embeddings to represent question words. MCCNNs use different column networks to extract answer types, relations, and context information from the input questions. The entities and relations in the knowledge base (namely FREEBASE in our experiments) are also represented as low-dimensional vectors.”; [sec 4] “(2s + 1) is the window size, W(i) ∈ Rdq×(2s+1)dv is the weight matrix of convolutional layer, b(i) ∈ Rdq×1 is the bias vector, and h (·) is the nonlinearity function (such as softsign, tanh, and sigmoid). Paddings are used for left and right absent words. … Answer Context The 1-hop entities and relations connected to the answer path are regarded as the answer context.”; “Answer Path” and “Answer Context” with fig 1 read on “the subset of the set of entity models” since “Answer Path” and “Answer Context” choose the subset of the set of entity models. In addition, ascertaining an answer based on the set of entity models with fig 1 reads on “resolving … the subset of the set of entity models”. Note that Liu teaches “medical events”.).

Liu, Dong, Houghton and Collobert are all in the same field of endeavor of processing input signal with the entity resolution system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Liu, Dong, Houghton and Collobert with the Dong, secs 1 and 4).

Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (An Infinite Mixture Model for Coreference Resolution in Clinical Notes) in view of in view of Dong (Question Answering over Freebase with Multi-Column Convolutional Neural Networks), further in view of Houghton (US 2010/0293195 A1), further in view of Sharifi et al. (US 9,582,482 B1).

Regarding claim 13, 
Liu, Dong and Houghton teach claim 1.

Liu further teaches
a set of electronic health record data ([sec Abstract] “It is widely acknowledged that natural language processing is indispensable to process electronic health records (EHRs). However, poor performance in relation detection tasks, such as coreference (linguistic expressions pertaining to the same entity/event) may affect the quality of EHR processing. Hence, there is a critical need to advance the research for relation detection from EHRs.”; [sec Methods] “Our proposed coreference resolution system consists of several components and the pipeline is illustrated in Figure 1. The first component is the file preprocessor. It first reads both the free text of clinical records and corresponding annotated mentions, then extract lexical features, syntactic features and concept features of each mention.”) … 
the set of entity models for the set of medical events ([figs 1-3]; [table 3]; [sec Methods] “In contrast, in our discourse generative model, the probabilities are calculated from the extracted feature vector of each mention and each entity candidates. This discourse generative mode is thus an infinite mixture model. … Typically, the personal entities in clinical notes are limited among the following categories: the patient, the author who is likely to be a clinician, other attending physicians and patient’s family [21]. … After we have iterated all the mentions in a document, the sampling step is done. As a result, for each mention we obtain an entity index. The generative process of our CRP is quite similar to the conventional infinite mixture model, except that the entity assignment probability is replaced from proportional to the element count of each cluster to proportional to mention similarity.”; “entity assignment” reads on “entity models”.).

However, Liu, Dong and Houghton do not teach
constructing a set of electronic health record data based on the subset of the set of entity models for the set of medical events.

Sharifi teaches 
constructing a set of electronic health record data based on the subset of the set of entity models for the set of medical events ([fig 14]; [col 30, ln 33 – ln 63]; [col 46, ln 56 – col 47, ln 51] “As another example, the method may also include identifying a plurality of entities in the screen capture image related to the first entity in the graph-based data store, and generating the second annotation data with a visual element for each of the plurality of entities that links the respective entity of the plurality of entities to the first entity. In such an implementation, the method may also include determining a quantity of the plurality of entities exceeds a threshold, selecting a subset of the plurality of entities based on a rank for each respective entity with regard to a user of the mobile device, and generating the second annotation data using entities in the subset of the plurality of entities. … The operations may also include receiving second annotation data, the second annotation data including at least one visual element linking the first entity and a second entity, and displaying the second annotation data with the screen on the display of the mobile device.”; “generating the second annotation data using entities in the subset of the plurality of entities” read on “constructing a set of electronic … record data based on the subset of the set of entity models for the set of … events”. Note that Liu teaches “electronic health record data” and “medical events”.).

Liu, Dong, Houghton and Sharifi are all in the same field of endeavor of processing input signal with the entity resolution system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Liu, Dong and Houghton with the electric record data construction of Sharifi. Doing so would lead to quickly discovering user-relevant and content relevant content on the screen and to surfacing insightful relationships between entities displayed in the content (Sharifi, col 1, ln 29 – col 3, ln 42).

In the alternative, Dong can also be interpreted to teach this limitation:
Dong further teaches 
constructing a set of electronic health record data based on the subset of the set of entity models for the set of medical events ([fig 1]; [sec 1] “The entities and relations in the knowledge base (namely FREEBASE in our experiments) are also represented as low-dimensional vectors.”; [sec 4] “Answer Path The answer path is the set of relations between the answer node and the entity asked in question. As shown in Figure 1, the 2-hops path between the entity Avatar and the correct answer is (film.film.release_date_s, film.film_regional_release_date.release_date). … Answer Context The 1-hop entities and relations connected to the answer path are regarded as the answer context.”; “Answer Path” and “Answer Context” with fig 1 read on “constructing a set of electronic … record data based on the subset of the set of entity models for the set of … events” since “Answer Path” and “Answer Context” choose the subset of the set of entity models. Note that Liu teaches “electronic health record data” and “medical events”.).

Liu, Dong and Houghton are all in the same field of endeavor of processing input signal with the entity resolution system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Liu, Dong and Houghton with the subset construction of Dong. Doing so would lead to automatically analyze questions from multiple aspects to ascertain answers (Dong, secs 1 and 4).

Regarding claim 14, 
Liu, Dong and Houghton teach claim 1.

	Liu further teaches 
configuring the set of medical events to include a set of image events ([figs 1-3]; [sec Introduction] “For example, in the sentence of “He is minimally responsive today which appears to be near his baseline and does not have any specific complaints”… In another example, the phrase “his anticoagulation” might be mentioned as “anticoagulation therapy” later in a discourse”; [sec Methods] “For example, in clinical notes, a patient may have problem A and problem B … For example, for the mention “total abdominal hysterectomy”, the UMLS dictionary lookup algorithm in cTAKES will return three terms, which are “total abdominal hysterectomy” (C0404079), “abdominal hysterectomy” (C0404077) and “hysterectomy” (C0020699). In this example, “C0404079” is returned. … Once a mention dependency tree is obtained, the root node of mention subtree is used as the head token of the mention. For example, in a mention “a CT scan on the chest”, from the dependency tree we will choose the token “scan” as the head token because it is the root. Similarly, in another example of “her CT scan”, the token “scan” is chosen as the head token as well.”; Each event which is related to images reads on “a set of image events” (e.g., CT scan).).

However, Liu, Dong and Houghton do not teach
processing a set of image data based on the subset of the set of entity models for the set of image events.

Sharifi further teaches 
processing a set of image data based on the subset of the set of entity models for the set of image events ([fig 14]; [col 30, ln 33 – ln 63]; [col 46, ln 56 – col 47, ln 51] “As another example, the method may also include identifying a plurality of entities in the screen capture image related to the first entity in the graph-based data store, and generating the second annotation data with a visual element for each of the plurality of entities that links the respective entity of the plurality of entities to the first entity. In such an implementation, the method may also include determining a quantity of the plurality of entities exceeds a threshold, selecting a subset of the plurality of entities based on a rank for each respective entity with regard to a user of the mobile device, and generating the second annotation data using entities in the subset of the plurality of entities. … The operations may also include receiving second annotation data, the second annotation data including at least one visual element linking the first entity and a second entity, and displaying the second annotation data with the screen on the display of the mobile device.”; “generating the second annotation data”, “second annotation data including at least one visual element” and “displaying the second annotation data with the screen” read on “processing a set of image data”. Note that Liu also teaches “image events”.).

Sharifi, col 1, ln 29 – col 3, ln 42).

Regarding claim 16, 
Liu, Dong and Houghton teach claim 1.

	Liu further teaches 
determining, independent of manual coreference annotation, the set of entity models for the set of medical events ([figs 1-3]; [table 3]; [sec Methods] “Typically, the personal entities in clinical notes are limited among the following categories: the patient, the author who is likely to be a clinician, other attending physicians and patient’s family [21]. … After we have iterated all the mentions in a document, the sampling step is done. As a result, for each mention we obtain an entity index. The generative process of our CRP is quite similar to the conventional infinite mixture model, except that the entity assignment probability is replaced from proportional to the element count of each cluster to proportional to mention similarity.”; [sec Abstract] “Most of the clinical coreference resolution systems are based on either supervised machine learning or rule-based methods. The need for manually annotated corpus hampers the use of such system in large scale. … This promising results and the unsupervised nature make it possible to apply the system in big-data clinical setting.”; “unsupervised nature” reads on “independent of manual coreference annotation”.); and

establishing, in response to determining the set of entity models for the set of medical events independent of manual coreference annotation, the [set] of the set of entity models for the set of medical events ([figs 1-3]; [table 3]; [sec Methods] “In contrast, in our discourse generative model, the probabilities are calculated from the extracted feature vector of each mention and each entity candidates. This discourse generative mode is thus an infinite mixture model. … Typically, the personal entities in clinical notes are limited among the following categories: the patient, the author who is likely to be a clinician, other attending physicians and patient’s family [21]. … A positive threshold of similarity score will then be effective to filter out mentions with an all-zero similarity scores and our algorithm will assign a new entity index to it. In this manner new entities are generated. After we have iterated all the mentions in a document, the sampling step is done. As a result, for each mention we obtain an entity index. The generative process of our CRP is quite similar to the conventional infinite mixture model, except that the entity assignment probability is replaced from proportional to the element count of each cluster to proportional to mention similarity”; [sec Abstract] “Most of the clinical coreference resolution systems are based on either supervised machine learning or rule-based methods. The need for manually annotated corpus hampers the use of such system in large scale. … This promising results and the unsupervised nature make it possible to apply the system in big-data clinical setting.”; “unsupervised nature” reads on “independent of manual coreference annotation”. In addition, “assign a new entity index” and “new entities are generated” read on “establishing, in response to determining the set of entity models for the set of medical events independent of manual coreference annotation, the [set] of the set of entity models”.).

However, Liu, Dong and Houghton do not teach
subset of the set of entity models for the set of medical events.

Sharifi further teaches 
establishing, in response to determining the set of entity models for the set of medical events independent of manual coreference annotation, the subset of the set of entity models for the set of medical events ([fig 14]; [col 46, ln 56 – col 47, ln 51] “As another example, the method may also include identifying a plurality of entities in the screen capture image related to the first entity in the graph-based data store, and generating the second annotation data with a visual element for each of the plurality of entities that links the respective entity of the plurality of entities to the first entity. In such an implementation, the method may also include determining a quantity of the plurality of entities exceeds a threshold, selecting a subset of the plurality of entities based on a rank for each respective entity with regard to a user of the mobile device, and generating the second annotation data using entities in the subset of the plurality of entities.”; Note that Liu teaches “set of medical events” and “determining the set of entity models for the set of medical events independent of manual coreference annotation”.).

Liu, Dong, Houghton and Sharifi are all in the same field of endeavor of processing input signal with the entity resolution system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Liu, Dong and Houghton with the subset establishment of the set of entity models of Sharifi. Doing so would lead to quickly discovering user-relevant and content relevant content on the screen and to surfacing insightful relationships between entities displayed in the content (Sharifi, col 1, ln 29 – col 3, ln 42).

In the alternative, Liu can also be interpreted to teach this limitation:
Liu further teaches 
establishing, in response to determining the set of entity models for the set of medical events independent of manual coreference annotation, the subset of the set of entity models for the set of medical events ([figs 1-3]; [table 3]; [sec Methods] “In contrast, in our discourse generative model, the probabilities are calculated from the extracted feature vector of each mention and each entity candidates. This discourse generative mode is thus an infinite mixture model. … Typically, the personal entities in clinical notes are limited among the following categories: the patient, the author who is likely to be a clinician, other attending physicians and patient’s family [21]. … A positive threshold of similarity score will then be effective to filter out mentions with an all-zero similarity scores and our algorithm will assign a new entity index to it. In this manner new entities are generated. After we have iterated all the mentions in a document, the sampling step is done. As a result, for each mention we obtain an entity index. The generative process of our CRP is quite similar to the conventional infinite mixture model, except that the entity assignment probability is replaced from proportional to the element count of each cluster to proportional to mention similarity”; [sec Abstract] “Most of the clinical coreference resolution systems are based on either supervised machine learning or rule-based methods. The need for manually annotated corpus hampers the use of such system in large scale. … This promising results and the unsupervised nature make it possible to apply the system in big-data clinical setting.”; “unsupervised nature” reads on “independent of manual coreference annotation”. In addition, “assign a new entity index” and “new entities are generated” read on “establishing, in response to determining the set of entity models for the set of medical events independent of manual coreference annotation, the subset of the set of entity models” since “a subset of the set of entity models” may be the same as “the set of entity models”. Please refer to the definition of a subset in Wikipedia (https://en.wikipedia.org/wiki/Subset).).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (An Infinite Mixture Model for Coreference Resolution in Clinical Notes) in view of Dong (Question Answering over Freebase with Multi-Column Convolutional Neural Networks), further in view of Houghton (US 2010/0293195 A1), further in view of Lindsley (US 2017/0330106 A1).

Regarding claim 15, 
Liu, Dong and Houghton teach claim 1.

	Liu further teaches
extracting, using a natural language processing technique with respect to the set of medical event data, a set of features for utilization as a set of analysis parameters ([fig 1]; [table 2]; [sec Methods] “It first reads both the free text of clinical records and corresponding annotated mentions, then extract lexical features, syntactic features and concept features of each mention … Several features are extracted for each mention before the calculation of pair-wise mention similarities. The features are: singular/plural of the head token; part-of-speech (POS) tag of the head token; token position of the first token of the mention; gender (male/female/neutral); if the mention is related to a person (true/false); if contains new entity indicators (“further”, “another”) and the Concept Unique Identifier (CUI) of the most specific concept within the mention. … In practice, the β is set as 0.5 and T is set to be one tenth of the total number of mentions in the document to make the exponential function decrease by a reasonable rate.”; [sec Experimental Setup and Results] “Our proposed system is implemented using Apache cTAKES [30], which is a natural language processing system specifically designed for the extraction of information in clinical documents. … In practice, we set the mention clustering threshold to be 1.1, this optimizes our result in the way that either CUI matched concepts or string matched mentions can be clustered and the distance threshold is 0.1 for the token distance feature.”; Table 2 reads on “a set of features for utilization as a set of analysis parameters”.).

	However, Liu, Dong and Houghton do not teach
	detecting that the set of medical event data includes both structured data and unstructured data.

	Lindsley teaches
detecting that the set of medical event data includes both structured data and unstructured data ([fig 7]; [pars 122-136] “This normalized model, which is based upon natural language rather than an arbitrarily defined schema, allows both structured and unstructured data to be understood in the same way by providing a non-arbitrary, universally recognizable schema.”; “model, which is based upon natural language … allows both structured and unstructured data to be understood” reads on “detecting that the set of medical event data includes both structured data and unstructured data”. Note that Liu teaches “medical event data”.). 

Liu, Dong, Houghton and Lindsley are all in the same field of endeavor of processing input signal with the entity resolution system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Liu, Dong and Houghton with the structured and unstructured data of Lindsley. Doing so would lead to providing a non-arbitrary, universally Lindsley, pars 122-136).

Response to Arguments
Applicant's arguments filed on 10/14/2020 have been fully considered but they are not persuasive.
Applicant asserts 
“Amended independent claim 1 requires "... analyzing, using a neural entity pair refining technique, the set of entity models for the set of events based on a set of convolution factors; and establishing, based on the set of entity models for the set of medical events, a subset of the set of entity models for the set of medical events based on the analysis of the set of entity models, wherein at least one subset comprises a single entity model and is established by selecting the at least one subset based on a confidence value of a subset of the set of medical events which comprises image medical events."
Although Sharifi discloses determining related entities shown on a mobile device, Sharif does not disclose using a neural entity pair refining technique to analyze a set of entity models for a set of events to determine related events. In contrast, Applicant's claim requires analysis of a set of entity models based on a set of convolution factors, and then establishing a subset of the set of entity models based on the analysis and based on a confidence value of image medical events of the set of medical events. 
Applicant submits that a similar argument applies to independent claims 19 and 20. Applicant submits that dependent claims 2-6, 13, 14 and 16-20 depend from amended independent claim 1 and are therefore believed to overcome the rejection for at least the reason that they each depend from an independent claim. In view of above (Remarks, pg 9)

Examiner’s response:
The examiner respectfully disagrees.
	
Liu, Dong and Houghton, in combination, still teach the recited limitations below since 1) a neural entity pair refining technique is used based on the convolution layer and 2) a subset is established based on confidence scores of medical events, as follows:

analyzing, using a neural entity pair refining technique, the set of entity models for the set of events based on a set of convolution factors ([figs 1-3]; [table 3]; [sec Methods] “In contrast, in our discourse generative model, the probabilities are calculated from the extracted feature vector of each mention and each entity candidates. This discourse generative mode is thus an infinite mixture model. … Typically, the personal entities in clinical notes are limited among the following categories: the patient, the author who is likely to be a clinician, other attending physicians and patient’s family [21]. … In addition, descriptive mention phrases like “a 60 years old male” or “the female” are likely to refer the patient as well. So the mentions with token “patient”, “pt”, “male” or “female” are assigned to the patient entities as well. … After we have iterated all the mentions in a document, the sampling step is done. As a result, for each mention we obtain an entity index. The generative process of our CRP is quite similar to the conventional infinite mixture model, except that the entity assignment probability is replaced from proportional to the element count of each cluster to proportional to mention similarity.”; “entity assignment” reads on “determining, based on analyzing the set of medical event data using the IMTM technique, a set of entity models”. In addition, “the entity assignment probability is … proportional to mention similarity” reads on “analyzing … the set of entity models for the set of events”. Furthermore, for example, ““a 60 years old male” or “the female”” and ““patient”, “pt”, “male” or “female”” read on “entity pair”. Note that Dong teaches “analyzing, using a neural entity pair refining technique, the set of entity models for the set of events based on a set of convolution factors”.); and

establishing, based on the set of entity models for the set of medical events, a subset of the set of entity models for the set of medical events based on the analysis of the set of entity models ([figs 1-3]; [table 3]; [sec Methods] “In contrast, in our discourse generative model, the probabilities are calculated from the extracted feature vector of each mention and each entity candidates. This discourse generative mode is thus an infinite mixture model. … Typically, the personal entities in clinical notes are limited among the following categories: the patient, the author who is likely to be a clinician, other attending physicians and patient’s family [21]. … A positive threshold of similarity score will then be effective to filter out mentions with an all-zero similarity scores and our algorithm will assign a new entity index to it. In this manner new entities are generated. After we have iterated all the mentions in a document, the sampling step is done. As a result, for each mention we obtain an entity index. The generative process of our CRP is quite similar to the conventional infinite mixture model, except that the entity assignment probability is replaced from proportional to the element count of each cluster to proportional to mention similarity.”; “assign a new entity index” and “new entities are generated” read on “establishing, based on the set of entity models for the set of medical events, a [set] of the set of entity models”. In addition, “the entity assignment probability is … proportional to mention similarity” reads on “analysis of the set of entity models”. Note that Dong teaches “establishing … a subset of the set of entity models”.),
wherein at least one subset comprises a single entity model and is established by selecting the at least one subset based on a confidence value of a subset of the set of medical events which comprises image medical events ([figs 1-3]; [table 3]; [sec Methods] “A similarity score f(mi, mj) is calculated between pair-wise mentions. The weights of the features can be arbitrarily set according to the importance of each feature. Some of the mention properties have to be matched for any coreferent mentions, such as mention number and mention type. … The similarity function of two mentions is defined as: 
    PNG
    media_image1.png
    120
    708
    media_image1.png
    Greyscale
, where mi and mj refer to any two mentions. … Once a mention dependency tree is obtained, the root node of mention subtree is used as the head token of the mention. For example, in a mention “a CT scan on the chest”, from the dependency tree we will choose the token “scan” as the head token because it is the root. Similarly, in another example of “her CT scan”, the token “scan” is chosen as the head token as well. … After the similarity scores are calculated among all the antecedents, the definite sampling algorithm, which uses maximum likelihood estimation (MLE) to estimate the optimal entity, is shown in Table 3. Here we use the mention similarity defined before as the likelihood.”; “similarity score” based on 
    PNG
    media_image1.png
    120
    708
    media_image1.png
    Greyscale
 reads on “confidence value” since the similarity score indicates confidence values of medical events based on mentions about the medical events to estimate the optimal entity. In addition, each event which is related to images reads on “image medical events” (e.g., CT scan). Note that Houghton teaches “at least one subset comprises a single entity model”.).

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivaatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126